EXHIBIT 10.8 [mbfi10k_123108.htm]

 
MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A.
STOCK DEFERRED COMPENSATION PLAN
 
Amended and Restated
 
effective January 1, 2009
 


 
Article 1
Definitions 
1

 
 
Article 2
Selection, Enrollment, Eligibility 
7

 
 
2.1
Selection by Committee 
7

 
2.2
Enrollment Requirements 
7

 
2.3
Eligibility; Commencement of Participation 
7

 
2.4
Termination of Participation and/or Deferrals 
7

 
 
Article 3
Deferral Commitments/Employer Contributions/Crediting/Taxes 
8

 
 
3.1
Compensation Deferrals 
8

 
3.2
Election to Defer; Effect of Election Form 
8

 
3.3
Withholding of Annual Deferral Amounts 
8

 
3.4
Employer Contributions 
9

 
3.5
Investment of Trust Assets 
9

 
3.6
Vesting 
9

 
3.7
Crediting/Debiting of Account Balances 
9

 
3.8
FICA and Other Taxes 
10

 
 
Article 4
Short-Term Payout; Unforeseeable Financial Emergencies10

 
 
4.1
Short-Term Payout 
10

 
4.2
Other Benefits Take Precedence Over Short-Term 
10

 
4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies 
11

 
4.4
Manner of Payment 
11

 
 
Article 5
Separation from Service Benefit 
11

 
 
5.1
Separation from Service Benefit 
11

 
5.2
Payment of Separation from Service Benefit 
11

 
 
Article 6
Disability Waiver 
12

 
 
6.1
Waiver of Deferral 
12

 
 
Article 7
Elections Relating to Employer Contributions; 409A Transition Elections 
12

 
 
7.1
Timing of Election 
12

 
7.2
409A Transition Elections 
12

 
 
Article 8
Beneficiary Designation 
13

 
 
8.1
Beneficiary 
13

 
8.2
Beneficiary Designation 
13

 
8.3
Acknowledgment 
13

 
8.4
No Beneficiary Designation 
13

 
8.5
Doubt as to Beneficiary 
13

 
8.6
Discharge of Obligations 
13

 
 
Article 9
Leave of Absence 
14

 
 
9.1
Paid Leave of Absence 
14

 
9.2
Unpaid Leave of Absence 
14

 
 
Article 10
Termination, Amendment or Modification 
14

 
 
10.1
Termination 
14

 
10.2
Amendment 
14

 
10.3
Effect of Change in Control 
15

 
10.4
Plan Agreement 
15

 
10.5
Effect of Payment 
15

 
 
Article 11
Administration 
15

 
 
11.1
Committee Duties 
15

 
11.2
Agents 
15

 
11.3
Indemnity of Committee 
15

 
11.4
Employer Information 
16

 
 
Article 12
Other Benefits and Agreements 
16

 
 
12.1
Coordination with Other Benefits 
16

 
 
Article 13
Claims Procedures 
16

 
 
13.1
Presentation of Claim 
16

 
13.2
Notification of Decision 
16

 
13.3
Review of a Denied Claim 
17

 
13.4
Decision on Review 
17

 
13.5
Legal Action 
17

 
 
Article 14
Trust 
17

 
 
14.1
Establishment of the Trust 
17

 
14.2
Interrelationship of the Plan and the Trust 
18

 
14.3
Distributions From the Trust 
18

 
 
Article 15
Miscellaneous 
18

 
 
15.1
Status of Plan 
18

 
15.2
Unsecured General Creditor 
18

 
15.3
Employer’s Liability 
18

 
15.4
Nonassignability 
18

 
15.5
Not a Contract of Employment 
18

 
15.6
Furnishing Information 
19

 
15.7
Terms 
19

 
15.8
Captions 
19

 
15.9
Governing Law 
19

 
15.10 Notice19

 
15.11 Successors19

 
15.12 Spouse’s Interest20

 
15.13 Validity20

 
15.14 Incompetent20

 
15.15 Court Order20

 
15.16 Distribution in the Event of Taxation20

 
15.17 Insurance20

 
15.18 Legal Fees to Enforce Rights After Change in Control21



MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A.
STOCK DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2009
 
Purpose
 
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees, and Directors, who contribute
materially to the continued growth, development and future business success of
MB Financial, Inc., MB Financial Bank, N.A., and any other subsidiaries, if any,
that sponsor this Plan.  The benefits provided hereunder shall be distributed in
the form of Company Stock. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
 
Effective Date
 
The Plan, as amended and restated in this document, is effective as of January
1, 2009 (the “Effective Date”). The distribution of benefits vested as of
December 31, 2004 (together with earnings thereon) (“Grandfathered Benefits”)
shall be governed solely by the terms of Appendix A.
 
ARTICLE 1                                
 
Definitions
 
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following meanings:
 
1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Employee Deferral Account,
(ii) the Director Deferral Account (collectively, the Employee Deferral and
Director Deferral Accounts shall hereinafter be referred to as the “Deferral
Account”), (iii) the Matching Contribution Account, and (iv) the Employer
Contribution Account.  The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.
 
1.2 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant as an Employee under any Employer’s
annual bonus and cash incentive plans, excluding equity awards.
 
1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Annual Bonus and/or Director’s Compensation that a Participant
elects to have, and is deferred, in accordance with Article 3, for any one Plan
Year.  In the event of a Participant’s Disability (if deferrals cease in
accordance with Section 6.1) or Separation from Service prior to the end of a
Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.
 
1.4 “Annual Installment Method” shall be annual installment payments over the
number of years selected by the Participant in accordance with the Plan,
calculated as follows:  Prior to the last Business Day (as defined in Section
3.7) of the year, the Account Balance of the Participant shall be multiplied by
a fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant (including the
installment being calculated).  Notwithstanding the foregoing, any installment
payments payable under the Plan shall constitute a single payment for purposes
of compliance with Code Section 409A.
 
By way of example, if the Participant elects a 10 year Annual Installment
Method, the first payment shall be 1/10 of the Account Balance, calculated as
described in this definition.  The following year, the payment shall be 1/9 of
the Account Balance, calculated as described in this definition. Each annual
installment shall be paid on or as soon as administratively practicable
following the last Business Day of the applicable year, but in no event more
than 30 days after such date.
 
1.5 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, equity awards,
relocation expenses, incentive payments, retention payments, change in control
and severance payments, non-monetary awards, directors’ fees and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.
 
1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.
 
1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by or at the direction of the Committee that a Participant completes, signs
and returns to the Committee or its designated agent to designate one or more
Beneficiaries.
 
1.8 “Benefit Payment Date” shall mean:
 
(a) For purposes of a Short-Term Payout payable to a Participant under Article
4, any date occurring during the 60-day period beginning on January 1st of the
calendar year designated by the Participant as the payment year for an Annual
Deferral Amount (“Short Term Payment Year”), provided that such Short Term
Payment Year shall be at least five Plan Years after the end of the Plan Year in
which such amounts are actually deferred.
 
(b) For purposes of a Separation from Service Benefit payable to a Participant
under Article 5 who is not a Specified Employee (determined as of the date of
his or her Separation from Service), any date occurring during the 90-day period
beginning on the date on which the Participant experiences the Separation from
Service; provided that if the Participant has elected payment pursuant to the
Annual Installment Method, the Benefit Payment Date for each annual installment
shall occur during the 30-day period beginning after each December 1st.
 
(c) For purposes of a Separation from Service Benefit payable to a Participant
under Article 5 who is also a Specified Employee (determined as of the date of
his or her Separation from Service), (i) on or as soon as administratively
practicable after the first date of the seventh month following the
Participant’s Separation from Service date, but in no event more than 30 days
after such date, or (ii) if earlier, on or as soon as administratively
practicable after the date of the Participant’s death; provided that if the
Participant has elected payment pursuant to the Annual Installment Method, the
Benefit Payment Date for the first annual installment shall take place during
the 30-day period beginning after the earlier of July 1 or December 1 to occur
after the completion of the sixth (6th) month following the Participant’s
Separation from Service and, for all subsequent annual installments, during the
30-day period beginning after each December 1st.
 
1.9 “Board” shall mean the Board of Directors of the Company.
 
1.10 “Change in Control” shall mean the first to occur of any of the following
events:
 
(a)           Any “person” (as that term is used in Section 13 and 14(d)(2) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
beneficial owner (as that term is used in Section 13(d) of the Exchange Act)
directly or indirectly of securities of the Company representing 35% or more of
the combined voting power of the Company’s or the Employer’s outstanding
securities entitled to vote generally in the election of directors;
 
(b)           individuals who were members of the Board on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a member of the Board subsequent to
the Effective Date (i) whose appointment as a director by the Board was approved
by a vote of at least three quarters of the directors comprising the Incumbent
Board, or (ii) whose nomination for election as a member of the Board by the
Company’s stockholders was approved by the Incumbent Board or recommended by the
nominating committee serving under the Incumbent Board, shall be considered a
member of the Incumbent Board;
 
(c)           consummation of a plan of reorganization, merger or consolidation
involving the Company or the Employer or the securities of either, other than
(i) in the case of the Company, a transaction at the completion of which the
stockholders of the Company immediately preceding completion of the transaction
hold more than 60% of the outstanding securities of the resulting entity
entitled to vote generally in the election of its directors or (ii) in the case
of the Employer, a transaction at the completion of which the Company holds more
than 50% of the outstanding securities of the resulting institution entitled to
vote generally in the election of its directors;
 
(d)           consummation of a sale or other disposition to an unaffiliated
third party or parties of all or substantially all of the assets of the Company
or the Employer or approval by the stockholders of the Company or the Employer
of a plan of complete liquidation or dissolution of the Company or the Employer.
 
For purposes of clause (a), the term “person” shall not include the Company, any
Executive benefit plan of the Company or the Employer, or any corporation or
other entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control,” or a “change in the ownership of a substantial
portion of the assets,” of the Company or the Employer as such terms are defined
for purposes of Section 409A of the Code and Change in Control as used herein
shall be interpreted consistently therewith.
 
1.11 “Claimant” shall have the meaning set forth in Section 13.1.
 
1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
 
1.13 “Committee” shall mean the committee or its designee as described in
Article 11.
 
1.14 “Company” shall mean MB Financial, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.
 
1.15 “Company Stock” shall mean the common stock of the Company.
 
1.16 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan.  Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this
Plan.  If an Employer determines in good faith prior to a Change in Control that
there is a reasonable likelihood that any compensation paid to a Participant for
a taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan.  Any amounts deferred pursuant to this limitation shall continue to
be credited/debited with additional amounts, even if such amount is being paid
out in installments.  The amounts so deferred and amounts credited thereon shall
be distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Code section 162(m), or if earlier,
the effective date of a Change in Control.  Notwithstanding anything to the
contrary in this Plan, the Deduction Limitation shall not apply to any
distributions made after a Change in Control.
 
1.17 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.
 
1.18 “Deferral Election Date” shall mean:
 
(a) For purposes of deferrals of Base Annual Salary, Annual Bonus, and/or
Director’s Compensation under Article 3, except as provided below, the last day
of the Plan Year preceding the Plan Year during which the services related to
such Base Annual Salary, Annual Bonus, and/or Director’s Compensation are to be
performed; or
 
(b) For a Participant who is first designated by the Committee on or after the
first day of the Plan Year as being eligible to participate in the Plan, 30 days
from the date such designation is communicated to the Participant.
 
1.19 “Director” shall mean a member of the Board.
 
1.20 “Director’s Compensation” shall mean fees and other compensation payable
for services as a Director.
 
1.21 “Disability” shall be determined in accordance with Treasury Regulation
1.409A-3(i)(4). The determination of whether a Participant has a Disability
shall be determined by the Committee in its sole discretion.
 
1.22 “Election Form” shall mean the appropriate form(s) prescribed from time to
time by the Committee for a Participant to complete, sign and return to the
Committee or its designated agent to make an election under the Plan.
 
1.23 “Employee” shall mean a person who is an employee of any Employer.
 
1.24 “Employer(s)” shall mean the Company, MB Financial Bank, N.A., and any
other subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.
 
1.25 “Employer Contribution” shall mean a contribution made by an Employer on
behalf of a Participant pursuant to Section 3.4.
 
1.26 “Employer Contribution Account” shall mean (i) the sum of the Participant’s
Employer Contribution Amounts, plus (ii) amounts credited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Employer Contribution Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Employer Contribution Account.
 
1.27 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
 
1.28 “Matching Contribution” shall mean a matching contribution made by an
Employer on behalf of a Participant or Participants in accordance with
Section 3.4.
 
1.29 “Matching Contribution Account” shall mean (i) the sum of all of a
Participant’s Matching Contribution Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Matching Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Matching Contribution Account.
 
1.30 “Participant” shall mean any Employee or Director who (i)  is selected to
participate in the Plan, (ii) elects to participate in the Plan, (iii) signs a
Plan Agreement, Election Form and Beneficiary Designation Form, (iv) signs a
Plan Agreement, Election Form and Beneficiary Designation Form that is accepted
by the Committee, (v)  commences participation in the Plan, and (vi) does not
terminate his or her Plan Agreement.  A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an Account Balance
under the Plan, even if he or she has an interest in the Participant’s Account
Balance under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.
 
1.31 “Plan” shall mean the Company’s Stock Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement and Election
Form(s), as they may from time to time be amended.
 
1.32 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, that is entered into by and between an Employer and a
Participant.  Each Plan Agreement executed by a Participant and the
Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.
 
1.33 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.
 
1.34 “Separation from Service” shall mean:
 
(a) For a Participant who is an Employee, a separation from service from all
Employers due to death, retirement or other termination of employment, as
determined in accordance with Treasury Regulation 1.409A-1(h).
 
(b) For a Participant who is a Director, a separation from service from the
board of directors of the Company and all of its subsidiaries, as determined in
accordance with Treasury Regulation 1.409A-1(h).  For this purpose, service as a
honorary or emeritus director will not constitute continuing service as a member
of the board of directors of the Company or its subsidiaries.
 
1.35 “Separation from Service Benefit” shall mean the benefit set forth in
Article 5.
 
1.36 “Short-Term Payment Year” shall have the meaning set forth in Section 1.7.
 
1.37 “Short-Term Payout” shall mean the payout set forth in Section 4.1.
 
1.38 “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i).  In determining whether a
Participant is a Specified Employee, the following provisions shall apply:
 
(a) The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “Identification Date”).  In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to:
 
(i) Any safe harbor provided in Treas. Reg. §1.415(c)-2(d);
 
(ii) Any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e); and
 
(iii) Any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and
 
(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable Identification Date.
 
1.39 “Trust” shall mean, if applicable, one or more trusts established pursuant
to a trust agreement between the Company and the trustee named therein, as
amended from time to time.
 
1.40 “Unforeseeable Financial Emergency” shall be determined in accordance with
Treasury Regulation 1.409A-3(i)(3).
 
ARTICLE 2                                
 
Selection, Enrollment, Eligibility
 
2.1 Selection by Committee.  Participation in the Plan shall be limited to a
select group of management and highly compensated Employees and Directors, as
determined by the Committee in its sole discretion.  From that group, the
Committee shall select, in its sole discretion, Employees and Directors to
participate in the Plan.
 
2.2 Enrollment Requirements.  As a condition to participation, each selected
Employee or Director shall complete, execute and return to the Committee or its
designated agent a Plan Agreement, an Election Form and a Beneficiary
Designation Form, all within 30 days after he or she is selected to participate
in the Plan.  In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary.
 
2.3 Eligibility; Commencement of Participation.  Provided an Employee or
Director selected to participate in the Plan has met all enrollment requirements
set forth in this Plan and required by the Committee, including returning all
required documents to the Committee or its designated agent within the specified
time period, that Employee or Director shall commence participation in the Plan
as soon as administratively practicable following the month in which the
Employee or Director completes all enrollment requirements or another date, such
as the first day of the next Plan Year, as specified by the Committee.  If an
Employee or Director fails to meet all such requirements within the period
required, in accordance with Section 2.2, that Employee or Director shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee or its designated
agent of the required documents.
 
2.4 Termination of Participation and/or Deferrals.  If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, or is no longer a Director, the Committee shall have the right, in its
sole discretion, to prevent the Participant from making future deferral
elections as of the first day of the subsequent Plan Year.
 
ARTICLE 3                                
 
Deferral Commitments/Employer Contributions/Crediting/Taxes
 
3.1 Compensation Deferrals.  For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, up to 100% of his or her Base
Annual Salary, Annual Bonus and/or Director’s Compensation, as the case may
be.  If no election is made, or a Participant does not make a timely election,
the amount deferred shall be zero.  Notwithstanding the foregoing, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.
 
3.2 Election to Defer; Effect of Election Form.
 
(a) General Rules.  Except as provided below, a Participant must make his or her
deferral election as to a Plan Year no later than the applicable Deferral
Election Date and such election shall become irrevocable as of the last day of
such preceding Plan Year.
 
(b) Subsequent Plan Years.  For each succeeding Plan Year, a Participant may
revoke or make a new deferral election for the subsequent Plan Year, provided
that such election is made before the applicable Deferral Election Date.  In the
absence of the timely delivery of such a new Election Form, the Election Form in
effect at the end of the preceding Plan Year shall constitute the Participant’s
irrevocable deferral election for the succeeding Plan Year.
 
(c) Effect of Short-Term Payout Election. Notwithstanding the foregoing, if a
Participant, pursuant to Section 4.1, elects a Short-Term Payout, such election
shall be effective for the subsequent Plan Year and shall render all of a
Participant’s prior deferral elections, if any, ineffective for subsequent Plan
Years. To defer compensation for subsequent Plan Years, the Participant must
submit a new Election Form. In the absence of the timely delivery of a new
Election Form, the Participant’s deferral amount shall be deemed to be zero for
the subsequent Plan Year and will remain zero for all subsequent Plan Years
unless and until he or she timely delivers a new Election Form to the Committee.
 
(d) Election Form.  For the above elections to be valid, the Election Form must
be properly completed and signed by the Participant and timely delivered to and
accepted by the Committee.
 
3.3 Withholding of Annual Deferral Amounts.  For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary.  The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year.  The Director’s Compensation portion of the
Annual Deferral Amount shall be withheld at the time the Director’s Compensation
is paid to the Participant, whether or not this occurs during the Plan Year.
 
3.4 Employer Contributions.  
 
(a) Discretionary Matching Contributions.  Each Employer, in its sole
discretion, may agree to contribute on behalf of a Participant (or Participants)
who is an Employee of that Employer a Matching Contribution with respect to the
Plan Year.  The amount of the Matching Contribution shall be determined in
relation to the Participant’s Annual Deferral Amount, or to such other
compensation that the Participant makes to any other plan of deferred
compensation.  For any Plan Year, Matching Contributions may be made for some,
but not all, Participants, and the amount of the Matching Contribution may vary
from Participant to Participant, all as determined by the Employer in its sole
discretion.  No earnings shall be credited on any Matching Contributions until
after such contributions are allocated to a Participant’s Matching Contribution
Account.
 
(b) Discretionary Employer Contributions.  Each Employer may, but is not
required to, contribute on behalf of a Participant who is an Employee of that
Employer an additional Employer Contribution.  For any Plan Year, Employer
Contributions may be made for some, but not all, Participants, and the amount of
the Employer Contribution may vary from Participant to Participant, all as
determined by the Employer in its sole discretion.  No earnings shall be
credited on any Employer Contributions until after such contributions are
allocated to a Participant’s Employer Contribution Account.
 
3.5 Investment of Trust Assets.  In the event that a Trust is established, the
assets of the Trust shall be invested solely in Company Stock, except for such
amounts of cash as the Trustee determines necessary to ensure the proper
operation of the Trust.
 
3.6 Vesting.  A Participant shall at all times be 100% vested in his or her
Deferral Account, Employer Contribution Account, and Matching Contribution
Account.
 
3.7 Crediting/Debiting of Account Balances.  In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, for each day that the New York Stock Exchange
is open (“Business Day”), amounts shall be credited or debited to a
Participant’s Account Balance as though (i) a Participant’s Account Balance were
invested in Company Stock; (ii) the portion of the Annual Deferral Amount that
was actually deferred during any calendar quarter was invested in Company Stock
no later than the close of business on the fifth (5th) Business Day after the
day on which such amounts are actually deferred from the Participant’s Base
Annual Salary through reductions in his or her payroll; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in Company Stock no earlier than one Business Day
prior to the distribution, at the closing price on such date.  Any Employer
Contributions and/or Employer Matching Contributions shall be credited to a
Participant’s Employer Contribution Account and/or Matching Contribution
Account, as the case may be, no later than the end of the first calendar quarter
following the Plan Year to which such contributions relate.
 
3.8 FICA and Other Taxes.
 
(a) Deferral Account.  For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant, the Participant’s Employer(s) shall withhold
from that portion of the Participant’s Base Annual Salary, Annual Bonus and
Director’s Compensation that is not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Annual Deferral Amount.  If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.
 
(b) Matching Contribution Account, Employer Contribution Account.  When a
Participant is credited with an Employer Contribution Amount or Matching
Contribution Amount in his or her Employer Contribution Account or Matching
Contribution Account, the Participant’s Employer(s) shall withhold from the
Participant’s Base Annual Salary and/or Annual Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amount.  If necessary, the Committee may reduce the
Employer Contribution Account and/or Matching Contribution Account in order to
comply with this Section 3.8.
 
(c) Distributions.  The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
 
ARTICLE 4                                
 
Short-Term Payout; Unforeseeable Financial Emergencies
 
4.1 Short-Term Payout.  In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
Short-Term Payout from the Plan with respect to such Annual Deferral
Amount.  Subject to the Deduction Limitation and Section 4.2, the Short-Term
Payout shall be a lump sum payment in an amount that is equal to the Annual
Deferral Amount plus amounts credited or debited in the manner provided in
Section 3.8 above on that amount, determined at the time that the Short-Term
Payout becomes payable.  Subject to the Deduction Limitation and the other terms
and conditions of this Plan, each Short-Term Payout elected shall be paid out on
the applicable Benefit Payment Date.  By way of example, if a five year
Short-Term Payout is elected for an Annual Deferral Amount deferred in the Plan
Year commencing January 1, 2009, the five-year Short-Term Payout would become
payable during the 60-day period commencing January 1, 2015.  For purposes of
this Section 4.1, “Participant” shall not include Directors.
 
4.2 Other Benefits Take Precedence Over Short-Term.  Should an event occur that
triggers payment of a Separation from Service Benefit under Article 5, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with Article 5.
 
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.  If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan.  The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Separation from
Service Benefit, or the amount reasonably needed to satisfy the Unforeseeable
Financial Emergency.  If, subject to the sole discretion of the Committee, the
petition for a deferral suspension and/or payout is approved, the deferral
suspension shall take effect upon the date of approval and any payout shall be
made within 60 days of the date of approval.  The payment of any amount under
this Section 4.3 shall be subject to the Deduction Limitation.
 
4.4 Manner of Payment.  All distributions made pursuant to this Article 4 shall
be made in the form of Company Stock except for fractional shares, which shall
be distributed in cash.
 
ARTICLE 5                                
 
Separation from Service Benefit
 
5.1 Separation from Service Benefit.  Subject to Section 5.2 and the Deduction
Limitation:
 
(a) A Participant who is an Employee and experiences a Separation from Service
shall receive, as a Separation from Service Benefit, his or her Employee
Deferral Account, Matching Contribution Account and Employer Contribution
Account on the Benefit Payment Date.
 
(b) A Participant who is a Director and experiences a Separation from Service
shall receive, as a Separation from Service Benefit, his or her Director
Deferral Account on the Benefit Payment Date.
 
5.2 Payment of Separation from Service Benefit.  
 
(a) A Participant, in connection with his or her commencement of participation
in the Plan, shall elect whether to receive payment of the Separation from
Service Benefit in (i) a lump sum, (ii) 5 annual installments, or (iii) 10
annual installments. Annual installments shall be paid pursuant to the Annual
Installment Method.  Such election shall be made no later than the applicable
Deferral Election Date and shall be irrevocable.
 
(b) If a Participant, in connection with his or her commencement of
participation in the Plan, elects payment of his Separation from Service Benefit
in annual installments, the Participant may elect whether, in the event of his
death before all such installment payments are made, his Beneficiary should
receive his remaining Account Balance in (i) installment payments over the
remaining number of years and in the same amounts as the benefit would have been
paid to the Participant had the Participant survived, or (ii) a lump sum.   Such
election shall be made no later than the applicable Deferral Election Date.
 
(c) If a Participant does not make any election with respect to the payment of
the Separation from Service Benefit, then such benefit shall be payable in a
lump sum to be paid on the Benefit Payment Date.
 
(d) Notwithstanding the provisions of Sections 5.2(a) and (b) above, if the
Participant’s Account Balance is less than the dollar limitation in effect under
Code section 402(g) at the time of Separation from Service, payment of the
Account Balance shall be made in a lump sum no later than 30 days after the last
day of the calendar quarter in which the Participant experiences the Separation
from Service; provided, however, that payment of the Account Balance to a
Participant who is also a Specified Employee shall be made pursuant to Section
1.7(c). Any payment made shall be subject to the Deduction Limitation.
 
(e) All distributions made pursuant to this Article 5 shall be made in the form
of Company Stock except for fractional shares, which shall be distributed in
cash.
 
ARTICLE 6                                
 
Disability Waiver
 
6.1 Waiver of Deferral. A Participant who suffers from a Disability may petition
the Committee to be excused from fulfilling that portion of the Annual Deferral
Amount commitment that would otherwise have been withheld from the Participant’s
Base Annual Salary, Annual Bonus, or Director’s Compensation for the Plan Year
during which the Participant first suffers a Disability.  Such petition must be
submitted by the 15th day of the third month following the date the participant
becomes Disabled. The suspension shall take effect upon the date the petition is
approved by the Committee. During the period of Disability, the Participant
shall not be allowed to make any additional deferral elections, but will
continue to be considered a Participant for all other purposes of this Plan.
 
(a) Return to Work. If a Participant returns to employment with an Employer
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment or service
and for every Plan Year thereafter while a Participant in the Plan; provided
such deferral elections are otherwise allowed and an Election Form is delivered
to and accepted by the Committee for each such election in accordance with
Section 3.2 above.
 
ARTICLE 7                                
 
Elections Relating to Employer Contributions; 409A Transition Elections
 
7.1 Timing of Election.  If an individual initially becomes a Participant solely
as a result of the crediting of an Annual Employer Contribution Amount, such
Participant shall make the appropriate elections relating to the distribution of
such Amounts within 30 days after the end of the Plan Year with respect to which
such Annual Employer Contribution Amount is credited.
 
7.2 409A Transition Elections.  Notwithstanding anything in this Plan to the
contrary, effective through December 31, 2008, a Participant may make new
distribution elections with respect to benefits other than Grandfathered
Benefits; provided that any such elections may only apply to benefits that would
not otherwise be payable in 2008 and may not cause a benefit to be paid in 2008
that would not otherwise be payable in 2008.  No election under this Section 7.2
shall violate any constructive receipt or other tax rule that would result in
the acceleration of taxation of benefits.
 
ARTICLE 8                                
 
Beneficiary Designation
 
8.1 Beneficiary.  Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
 
8.2 Beneficiary Designation.  A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form and
returning it to the Committee or its designated agent.  A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time.  If the Participant names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled.  The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.
 
8.3 Acknowledgment.  No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee.
 
8.4 No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided under this Article 8 or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse.  If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.
 
8.5 Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
 
8.6 Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.
 
ARTICLE 9                                
 
Leave of Absence
 
9.1 Paid Leave of Absence.  If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.
 
9.2 Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to paid employment status.  Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year.  If no election was made for that Plan Year, no deferral shall
be withheld.
 
ARTICLE 10                                
 
Termination, Amendment or Modification
 
10.1 Termination.  
 
(a) Although all the Employers anticipate that the Plan will continue for an
indefinite period of time, there is no guarantee that the Plan will not
terminate at any time in the future.  Accordingly, the Employers reserve the
right to terminate the Plan at any time by action of each Employer’s board of
directors.
 
(b) Upon termination of the Plan, the Plan Agreements of the Participants shall
terminate and their Account Balances shall be distributed in a lump sum. The
termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that upon Plan
termination, each Employer shall accelerate installment payments without a
premium or prepayment penalty by paying the Account Balance in a lump
sum.  Notwithstanding the foregoing, distributions shall not be made in
connection with the termination of the Plan unless all the requirements of
Treas. Reg. §1.409A-3(j)(4)(ix) are satisfied.  After a Change in Control, the
effect of termination of the Plan shall be governed by Section 10.3 below.
 
10.2 Amendment.  Subject to Section 10.3 below relating to amendments made after
a Change in Control, any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation from Service as of the effective
date of the amendment or modification; and (ii) no amendment or modification of
this Section 10.2 or Section 11.2 of the Plan shall be effective.  Such
amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.
 
10.3 Effect of Change in Control.  Despite the provisions of Sections 10.1 and
10.2 above, following a Change in Control, the provisions of this Plan or any
Participant’s Plan Agreement may not be amended or terminated in any manner with
respect to a Participant or Beneficiary if such amendment or termination would
have an adverse effect in any way upon the computation or amount of or
entitlement to benefits of such Participant or Beneficiary under the Plan as in
effect immediately prior to the Change in Control, including, but not limited
to, any adverse change in or to the crediting or debiting of amounts to the
Account Balances or the time or manner of payment of the Account Balances to any
Participant or Beneficiary, unless the Participant or Beneficiary has given
written consent to such amendment or termination.  An “adverse change” for
purposes of this Section 10.3 shall include, but not be limited to, any
acceleration of the payment of the Account Balances payable to the Participant
or Beneficiary or a change in the composition of the risk and return
characteristics represented by the available Measurement Funds or the
Participant’s or Beneficiary’s ability to allocate his or her Account Balances
among such Measurement Funds.
 
 
10.4 Plan Agreement.  Despite the provisions of Sections 10.1 and 10.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may amend or terminate such provisions only
with the consent of the Participant.
 
10.5 Effect of Payment.  The full payment of the applicable benefit under
Articles 4 or 5 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall thereafter terminate.
 
ARTICLE 11                                
 
Administration
 
11.1 Committee Duties.  Except as otherwise provided in this Article 11, this
Plan shall be administered by a Committee that shall consist of the Board, or
such committee as the Board shall appoint.  Members of the Committee may be
Participants under this Plan.  The Committee shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.  Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself.  When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
 
11.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.
 
11.3 Indemnity of Committee.  All Employers shall indemnify and hold harmless
the members of the Committee, and any Employee to whom the duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members or any such Employee.
 
11.4 Employer Information.  To enable the Committee to perform its functions,
the Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Disability or Separation from Service of its
Participants and such other pertinent information as the Committee may
reasonably require.
 
ARTICLE 12                                
 
Other Benefits and Agreements
 
12.1 Coordination with Other Benefits.  The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer.  The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
 
ARTICLE 13                                
 
Claims Procedures
 
13.1 Presentation of Claim.  Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee or its designated agent a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after such notice was
received by the Claimant.  All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred.  The claim must
state with particularity the determination desired by the Claimant.
 
13.2 Notification of Decision.  The Committee shall consider a Claimant’s claim
within a reasonable time and shall notify the Claimant in writing:
 
(a) that the Claimant’s requested determination has been made and that the claim
has been allowed in full; or
 
(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
 
(i) the specific reason(s) for the denial of the claim, or any part of it;
 
(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;
 
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
 
(iv) an explanation of the claim review procedure set forth in Section 13.3
below.
 
13.3 Review of a Denied Claim.  Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim.  Thereafter, but not later than
30 days after the review procedure has begun, the Claimant (or the Claimant’s
duly authorized representative):
 
(a) may review pertinent documents;
 
(b) may submit written comments or other documents; and/or
 
(c) may request a hearing, which the Committee, in its sole discretion, may
grant.
 
13.4 Decision on Review.  The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date.  Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:
 
(a) specific reasons for the decision;
 
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
 
(c) such other matters as the Committee deems relevant.
 
 
13.5 Legal Action.  A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
 
ARTICLE 14                                
 
Trust
 
14.1 Establishment of the Trust.  The Company may establish a Trust to hold
assets in connection with this Plan. In the event that a Trust is established,
each Employer shall transfer over to the Trust such assets as the Employer
determines, in its sole discretion, are necessary to provide, on a present value
basis, for its respective future liabilities created with respect to the Annual
Deferral Amounts, Annual Employer Contribution Amounts and Matching Contribution
Amounts for such Employer’s Participants for all periods prior to the transfer,
as well as any debits and credits to the Participants’ Account Balances for all
periods prior to the transfer, taking into consideration the value of the assets
in the trust at the time of the transfer.
 
14.2 Interrelationship of the Plan and the Trust.  The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Employers, Participants and creditors of the Employers to the
assets transferred to the Trust.  Each Employer shall at all times remain liable
to carry out its obligations under the Plan.
 
14.3 Distributions From the Trust.  Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
 
ARTICLE 15                                
 
Miscellaneous
 
15.1 Status of Plan.  The Plan is intended to be a plan that is not qualified
within the meaning of Code section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA sections 201(2), 301(a)(3) and 401(a)(1).  In all
respects, the Plan is intended to comply with the requirements of Code section
409A and all regulations issued thereunder.  The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent.
 
15.2 Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer.  For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
 
15.3 Employer’s Liability.  An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant.  An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.
 
15.4 Nonassignability.  Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
 
15.5 Not a Contract of Employment.  The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant.  Such employment is hereby acknowledged to be an “at-will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer as an Employee, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.
 
15.6 Furnishing Information.  A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
 
15.7 Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
 
15.8 Captions.  The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
 
15.9 Governing Law.  Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Illinois without regard to its conflicts of laws principles.
 
15.10 Notice.  Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
 
Executive Vice President- Administration
MB Financial, Inc.
6111 North River Road
Rosemont, IL 60018
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 
15.11 Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.  The Company shall
require any successor or assignee to expressly and unconditionally assume and
agree to perform or cause to be performed each Employer’s obligations
hereunder.  In addition, the Company shall require the ultimate parent entity of
any successor or assignee to expressly guaranty the prompt performance by such
successor or assignee.
 
15.12 Spouse’s Interest.  The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
 
15.13 Validity.  In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, and this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
 
15.14 Incompetent.  If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate, prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
 
15.15 Court Order.  The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party.  In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
 
15.16 Distribution in the Event of Taxation.
 
(a) In General.  If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable.  Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan).  If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted.  Such a distribution shall affect and reduce
the benefits to be paid under this Plan.
 
(b) Trust.  If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust thereunder to a Participant, the Participant’s
benefits under this Plan shall be reduced to the extent of such distributions.
 
15.17 Insurance.  The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose.  The Employers or the trustee of the Trust, as the case may be,
shall be the sole owner and beneficiary of any such insurance.  The Participant
shall have no interest whatsoever in any such policy or policies and at the
request of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.
 
15.18 Legal Fees to Enforce Rights After Change in Control.  In the event of a
Change in Control, the Company shall pay all reasonable legal fees, costs and
expenses incurred by a Participant or Beneficiary in enforcing any provision of
this Plan or as a result of the Company’s or any Employer’s contesting the
validity, enforceability or interpretation of this Plan.  Such payment shall be
made within 30 days after the Participant or Beneficiary submits in writing a
request for payment accompanied with such evidence of fees and expenses incurred
by the Participant or Beneficiary. In no case will a payment under this Section
15.18 be made after December 31 of the year following the year in which the
Participant or Beneficiary incurred such fees and expenses.
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has signed this Plan document as of
December ____, 2008.
 

 
MB FINANCIAL, INC.
 
 
By:
Title:                                                                




--------------------------------------------------------------------------------


 
 
APPENDIX A
 
The following provisions govern the distribution of benefits that were earned
and vested as of December 31, 2004 (including any earnings thereon).  The
provisions of this Appendix A mirror the Plan provisions effective as of
December 31, 2004 and should be interpreted accordingly.
 
A.1.  Definitions
 
(a) “Account Balance” shall mean a Participant’s vested interest in the Plan as
of December 31, 2004.
 
(b) “Annual Installment Method” shall be annual installment payments over the
number of years selected by the Participant in accordance with the Plan,
calculated as follows:  Prior to the last Business Day of the year, the Account
Balance of the Participant shall be multiplied by a fraction, the numerator of
which is one, and the denominator of which is the remaining number of annual
payments due the Participant (including the installment being
calculated).  Notwithstanding the foregoing, any installment payments payable
under the Plan shall constitute a single payment for purposes of compliance with
Code section 409A.
 
By way of example, if the Participant elects a 10 year Annual Installment
Method, the first payment shall be 1/10 of the Account Balance, calculated as
described in this definition.  The following year, the payment shall be 1/9 of
the Account Balance, calculated as described in this definition. Each annual
installment shall be paid on or as soon as administratively practicable
following the last Business Day of the applicable year, but in no event more
than 30 days after such date.
 
(c) “Disability” shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant’s Employer’s
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during which the Participant would have qualified
for permanent disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee.  If the Participant’s Employer does not sponsor such a plan, or
discontinues to sponsor such a plan, Disability shall be determined by the
Committee in its sole discretion.
 
(d) “Retirement,” “Retire(s)” or “Retired” shall mean severance from employment
from all Employers for any reason other than a leave of absence, death or
Disability on or after the earlier of the attainment of (a) age sixty-five (65)
or (b) age fifty-five (55) with ten (10) years of service.
 
(e) “Termination of Employment” or “Termination” shall mean the severing of
employment with all Employers, voluntarily or involuntarily, for any reason
other than Retirement, Disability, death or an authorized leave of absence.
 
(f) “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.  A distribution will be deemed to be on
account of an Unforeseeable Financial Emergency if the distribution is on
account of:
 
(i) Unreimbursed medical expenses (as defined in Code section 213(d)) and
amounts necessary to obtain medical care for the Participant, the Participant’s
spouse or any dependent;
 
(ii) the purchase of the Participant’s principal residence (but not ongoing
mortgage payments);
 
(iii) tuition and related educational fees for the immediately forthcoming
twelve (12) month period of post-secondary education for the Participant, his
spouse or dependents;
 
(iv) the need to prevent eviction from or foreclosure on a Participant’s
principal residence.
 
Terms used in this Appendix but not defined above shall be defined under the
terms of the Plan in effect as of December 31, 2004.
 
A.2.  Distribution of Benefits
 
(a) Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.  If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan.  The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency.  If, subject to the sole discretion of the Committee, the petition
for payout is approved, any payout shall be made within 60 days of the date of
approval.  The payment of any amount under this Section A.2(a) shall be subject
to the Deduction Limitation.
 
(b) Withdrawal Election.  A Participant (or, after a Participant’s death, his or
her Beneficiary) may elect, at any time, to withdraw all of his or her Account
Balance, calculated as if there had occurred a Termination of Employment as of
the day of the election, less a withdrawal penalty equal to 10% of such amount
(the net amount shall be referred to as the “Withdrawal Amount”).  This election
can be made at any time, before or after Retirement, Disability, death or
Termination of Employment, and whether or not the Participant (or Beneficiary)
is in the process of being paid pursuant to an installment payment schedule.  If
made before Retirement, Disability or death, a Participant’s Withdrawal Amount
shall be his or her Account Balance calculated as if there had occurred a
Termination of Employment as of the day of the election.  No partial withdrawals
of the Withdrawal Amount shall be allowed.  The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the
Committee.  The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within 60 days of his or her election.  The payment of the
Withdrawal Amount shall be subject to the Deduction Limitation.
 
(c) Retirement Benefit.  Subject to the Deduction Limitation, a Participant who
Retires shall receive as a Retirement Benefit his or her Account Balance.
 
(i) Payment of Retirement Benefit.  The Committee, in its sole and unrestricted
discretion, but taking into account any election made by the Participant, shall
determine whether the Participant will receive distribution of all amounts
payable to him under this paragraph in (i) a lump sum, (ii) five (5) annual
installments or (iii) ten (10) annual installments.  The Participant may change
his elected form of payment by submitting an Election Form to that effect which
is accepted by the Committee at least twelve (12) months prior to his or her
Retirement Date. Installment payments shall be calculated and paid pursuant to
the Annual Installment Method. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the date the
Participant Retires.
 
(ii) Death Prior to Entire Payment of Retirement Benefit.  If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary (i) over the remaining number of months
and in the same amounts as that benefit would have been paid to the Participant
had the Participant survived, or (ii) in a lump sum, if requested by the
Beneficiary and allowed in the sole discretion of the Committee, that is equal
to the Participant’s unpaid remaining Account Balance.  Payment shall be payable
either in cash or in-kind, as determined in the sole discretion of the
Committee, taking into account any request made by the Beneficiary.
 
(d) Pre-Retirement Survivor Benefit.  Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.
 
(i) Payment of Pre-Retirement Survivor Benefit.  The Committee, in its sole and
unrestricted discretion, but taking into account any election made by the
Participant, shall determine whether the Participant will receive distribution
of all amounts payable to him under this paragraph, in (i) a lump sum, (ii) five
(5) annual installments or (iii) ten (10) annual installments.  Installment
payments shall be calculated and paid pursuant to the Annual Installment Method.
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the date the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death. Any payment made shall
be subject to the Deduction Limitation.
 
(e) Termination Benefit.  Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.
 
(i) Payment of Termination Benefit.  The Committee, in its sole and unrestricted
discretion, but taking into account any election made by the Participant, shall
determine whether the Participant will receive distribution of all amounts
payable to him under this paragraph in (i) a lump sum, (ii) five (5) annual
installments or (iii) ten (10) annual installments.  The Participant may change
his elected form of payment by submitting an Election Form to that effect which
is accepted by the Committee at least twelve (12) months prior to his or her
Termination Date. Installment payments shall be calculated and paid pursuant to
the Annual Installment Method. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the date of the
Participant’s Termination of Employment.  Any payment made shall be subject to
the Deduction Limitation.  Should the Participant die before payment of his
entire Termination Benefit, Section A.2(c)(ii) shall apply.
 
(f) Disability Waiver and Benefit.
 
(i) Continued Eligibility; Disability Benefit.  A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided in
subsections A.2(a), (b), (c), (d) or (e) in accordance with the provisions of
those subsections.  Notwithstanding the above, the Committee shall have the
right to, in its sole and absolute discretion and for purposes of this Plan
only, and must in the case of a Participant who is otherwise eligible to Retire,
deem the Participant to have experienced a Termination of Employment, or in the
case of a Participant who is eligible to Retire, to have Retired, at any time
(or in the case of a Participant who is eligible to Retire, as soon as
practicable) after such Participant is determined to be suffering a Disability,
in which case the Participant shall receive a Disability Benefit equal to his or
her Account Balance at the time of the Committee’s determination; provided,
however, that should the Participant otherwise have been eligible to Retire, he
or she shall be paid in accordance with Section A.2(c).  The Disability Benefit
shall be paid in a lump sum within 60 days of the Committee’s exercise of such
right.  Any payment made shall be subject to the Deduction Limitation.
 
(g) Court Order.  The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party.  In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
 
(h) Distribution in the Event of Taxation.
 
(i) In General.  If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable.  Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan).  If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted.  Such a distribution shall affect and reduce
the benefits to be paid under this Plan.
 
(ii) Trust.  If the Trust terminates in accordance with Section 3.6(e) of the
Trust, and benefits are distributed from the Trust to a Participant in
accordance with that Section, the Participant’s benefits under this Plan shall
be reduced to the extent of such distributions.
 
(i) Termination of Participation Benefit. If the Committee determines in good
faith that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
or is no longer a director, the Committee shall have the right, in its sole
discretion immediately distribute the Participant’s then Account Balance as a
Termination Benefit to the Participant.
 
(j) Manner of Payment. All distributions made pursuant to this Section A.2 shall
be made in the form of Company Stock except for fractional shares, which shall
be distributed in cash.
 